
	
		I
		112th CONGRESS
		1st Session
		H. R. 36
		IN THE HOUSE OF REPRESENTATIVES
		
			January 5, 2011
			Mrs. Biggert
			 introduced the following bill; which was referred to the
			 Committee on Education and the
			 Workforce, and in addition to the Committee on
			 Energy and Commerce, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend title V of the Elementary and Secondary
		  Education Act of 1965 to raise awareness of eating disorders and to create
		  educational programs concerning the same, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Eating Disorders Awareness,
			 Prevention, and Education Act of 2011.
		2.FindingsThe Congress finds the following:
			(1)An estimated
			 5,000,000 to 10,000,000 women and girls and 1,000,000 men and boys suffer from
			 eating disorders, including anorexia nervosa, bulimia nervosa, and binge eating
			 disorder, as well as eating disorders that are not otherwise defined.
			(2)Anorexia nervosa
			 is an eating disorder characterized by self-starvation and excessive weight
			 loss.
			(3)An estimated 0.5
			 to 3.7 percent of American women will suffer from anorexia nervosa in their
			 lifetime.
			(4)Anorexia nervosa
			 is associated with serious health consequences including heart failure, kidney
			 failure, osteoporosis, and death.
			(5)Anorexia nervosa
			 has the highest mortality rate of all psychiatric disorders. A young woman is
			 12 times more likely to die than other women her age without anorexia.
			(6)Bulimia nervosa is
			 an eating disorder characterized by excessive food consumption followed by
			 inappropriate compensatory behaviors, such as self-induced vomiting, misuse of
			 laxatives, fasting, or excessive exercise.
			(7)Bulimia nervosa is
			 common: An estimated 1.1 to 4.2 percent of American women will suffer from this
			 disorder in their lifetime.
			(8)Bulimia nervosa is
			 associated with cardiac, gastrointestinal, and dental problems including
			 irregular heartbeats, gastric rupture, peptic ulcer, and tooth decay.
			(9)Binge eating
			 disorder is characterized by frequent episodes of uncontrolled
			 overeating.
			(10)Binge eating
			 disorder is common: An estimated 2 to 5 percent of Americans experience this
			 disorder in a 6-month period.
			(11)Binge eating is
			 associated with obesity, heart disease, gall bladder disease, and
			 diabetes.
			(12)Eating disorders
			 usually appear in adolescence and are associated with substantial psychological
			 problems, including depression, substance abuse, and suicide.
			(13)Forty-two percent
			 of 1st through 3d grade girls want to be thinner, and 81 percent of 10-year-old
			 children are afraid of being fat.
			(14)Thirty-five
			 percent of dieters progress to pathological dieting, and 20 to 25 percent of
			 these individuals progress to partial or full syndrome eating disorders.
			(15)Eating disorders
			 can lead to death. According to the National Institute of Mental Health, 1 in
			 10 people with anorexia nervosa will die of starvation, cardiac arrest, or
			 other medical complications.
			(16)Eating disorders
			 can have a negative impact on the educational advancement of a student, a
			 situation often overlooked and rarely addressed in the Nation’s schools.
			(17)Educational
			 efforts to prevent eating disorders are of primary importance to the health,
			 well being, and academic success of the Nation’s students.
			(18)Females are much
			 more likely than males to develop an eating disorder. An estimated 5 to 15
			 percent of people with anorexia or bulimia and an estimated 35 percent of
			 people with binge eating disorder are male.
			3.PurposesThe purposes of this Act are the
			 following:
			(1)To provide States,
			 local school districts, and parents with the means and flexibility to improve
			 awareness of, identify, and help students with eating disorders.
			(2)To help ensure
			 that such individuals receive a high-quality education and secure their chance
			 for a bright future.
			4.Innovative
			 assistance for the identification of, training on, and educational awareness of
			 eating disordersSection
			 5131(a) of the Elementary and Secondary
			 Education Act of 1965 (20 U.S.C. 7215(a)) is amended by adding at
			 the end the following:
			
				(28)Programs to
				improve the identification of students with eating disorders, increase
				awareness of such disorders among parents and students, and train educators
				(such as teachers, school nurses, school social workers, coaches, school
				counselors, and administrators) on effective eating disorder prevention and
				assistance
				methods.
				.
		5.Public service
			 announcementsThe Secretary of
			 Education, in consultation with the Secretary of Health and Human Services and
			 the Director of the National Institutes of Health, shall carry out a program to
			 develop, distribute, and promote the broadcasting of public service
			 announcements to improve public awareness, and to promote the identification
			 and prevention of eating disorders.
		6.Eating disorder
			 research and reportNot later
			 than 18 months after the date of the enactment of this Act, the National Center
			 for Education Statistics and the National Center for Health Statistics shall
			 conduct a study on the impact eating disorders have on educational advancement
			 and achievement. The study shall—
			(1)determine the
			 prevalence of eating disorders among students and the morbidity and mortality
			 rates associated with eating disorders;
			(2)evaluate the
			 extent to which students with eating disorders are more likely to miss school,
			 have delayed rates of development, or have reduced cognitive skills;
			(3)report on current
			 State and local programs to educate youth about the dangers of eating
			 disorders, as well as evaluate the value of such programs; and
			(4)make
			 recommendations on measures that could be undertaken by the Congress, the
			 Secretary of Education, States, and local educational agencies to strengthen
			 eating disorder prevention and awareness programs.
			
